Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-3 and 5-9 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 3,757,365 hereinafter referred to as KRETCHMER in view of US Design Patent No. D028903 hereinafter referred to as AMORY.  KRETCHMER discloses a pillow apparatus 10 for spine alignment and neck support comprising: a pillow 10; said pillow having a body 10 formed of resilient material (see column 3 lines 5-20) and having a planar first surface 12 opposite planar second surface 14 which is mostly parallel to the first surface (see fig. 3 and column 3 lines 7-15).; a sidewall 20, 22, 24, 26 (see fig. 1 & 2) communicating between said first and second surfaces, said sidewall defining a perimeter of said pillow, said perimeter having four sides (see fig. 1); a pair of opposing shoulder portions 20, 24 of said pillow each of said opposing shoulder portions defined by a first area of said pillow body running between a perspective one of two first opposing sides of said perimeter of said pillow and middle section 28, 30; two opposing side portions, each side portion 22, 26 being adjacent to the respective ends of the shoulder portions (see fig. 1), each side portion being defined by a second area of said pillow body running between a respective one of two second opposing sides of said perimeter of said pillow .  
AMORY teaches a pillow apparatus (see fig. 1 & 2) for spine alignment and neck support comprising: a pillow (see fig. 1 & 2); said pillow having a body 1, 2 having a mostly planar first surface opposite a mostly planar second surface (see fig. 2); a sidewall (see fig. 2) communicating between said first and second surfaces, said sidewall defining a perimeter of said pillow, said perimeter having four sides (see fig. 1); a passage 3 defined by an uninterrupted circumferential edge, said passage 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pillow of KRETCHMER to include a passage defined by an uninterrupted circumferential edge, said passage communicating between the first and second surface at a central portion of both said first surface and said second surface as taught by AMORY for the purpose of providing improved spinal alignment when resting.  Such a modification would have been 
Re-Claim 5
	KRETCHMER as modified by AMORY discloses 
		wherein the first recess extends perpendicularly to the second recess (see fig. 2, AMORY).
Re-Claim 7
	KRETCHMER as modified by AMORY discloses 
a pillow apparatus for spine alignment and neck support comprising:  a pillow; said pillow having a body formed of resilient material and having a planar first surface opposite a planar second surface which is parallel to the first surface; a sidewall communicating between said first and second surfaces, said sidewall defining a perimeter of said pillow, said perimeter having four sides;  a passage defined by an uninterrupted circumferential edge, said passage communicating between apertures in said first and second surface at a central portion of both said first surface and said second surface; a pair of opposing shoulder portions of said pillow, each of said opposing shoulder portions defined by a first area of said pillow body running between a respective one of two first opposing sides of said perimeter of said pillow and said circumferential edge defining said passage; two opposing side portions, each side portion being adjacent to respective ends of the shoulder portions, each side portion being defined by a second area of said pillow body running between a respective one of two second opposing sides of said perimeter of said pillow and said circumferential edge defining said passage; said shoulder portions each defining a support for a neck of a user having their head positioned in an as-used position, partially aligned with said passage when said pillow is positioned upon a support surface;  at least one of said shoulder portions having a first recess on the planar first .
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KRETCHMER in view of AMORY and further in view of US Patent No. 5,363,524 hereinafter referred to as L1 (Lang). KRETCHMER as modified does not disclose wherein the two shoulder portions have different widths, each width being defined by a distance between said perimeter of said pillow and said circumferential edge defining said passage.
L1 teaches a pillow 20 wherein the two shoulder portions 43, 44 have different widths, each width being defined by a distance between said perimeter of said pillow and said circumferential edge  defining a recess 140 (see fig. 3 and  column 6 lines 43-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two shoulders portions of KRETCHMER as modified to be of different sizes thus accommodate persons of .
 Claim 3, 6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KRETCHMER in view of AMORY and further in view of US Patent No. 7,578,015 hereinafter referred to as Wilson.  KRETCHMER as modified discloses the claim apparatus; however, KRETCHMER as modified does not disclose the pillow apparatus of claim having at least one of said shoulder portions being formed with a pocket therein, said pocket being accessible via a slit on the body of the pillow and configured for cooperative removable engagement with an insert.
Wilson teaches the pillow apparatus 10 having at least one of said shoulder portion 19a being formed with a pocket 20 therein, said pocket being accessible via a slit 20, 24a on the body of the pillow and configured for cooperative removable engagement with an insert 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the pillow of KRETCHMER as modified a pocket as taught by Wilson for the purpose of providing thermal therapy improving user comfort and experience.  Such a modification would have been obvious to include for the purpose of improving the pillow of KRETCHMER as taught by Wilson and would not yield any unexpected results. 
Re-Claims 6 and 9 
	KRETCHMER as modified by AMORY and as further modified by Wilson discloses,
		wherein the at least one of said shoulder portions having the second recess on the planar first surface has a third recess on the planar second surface extending towards the planar first surface (see fig. 2, AMORY).
Claims 3, 6, 8 and 9 are further rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KRETCHMER in view of AMORY and further in view of US Patent Publication No. .
Ross teaches the pillow apparatus 100 having at least one of said shoulder portion 114 being formed with a pocket 120 therein, said pocket being accessible via a slit 125 on the body of the pillow and configured for cooperative removable engagement with an insert 120.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the pillow of KRETCHMER as modified a pocket as taught by Ross for the purpose of providing thermal therapy improving user comfort and experience.  Such a modification would have been obvious to include for the purpose of improving the pillow of KRETCHMER as taught by Ross and would not yield any unexpected results. 
Re-Claims 6 and 9
	KRETCHMER as modified by AMORY and as further modified by Ross discloses,
		wherein the at least one of said shoulder portions having the second recess on the planar first surface has a third recess on the planar second surface extending towards the planar first surface (see fig. 2, AMORY).

Response to Arguments
In response to Applicant's argument that AMORY does not disclose “a pillow apparatus for spine alignment and neck support”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant argues that the pillow of AMORY is intended to be used as a 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that the prior art of AMORY does not disclose “the second recess being on the planer first surface.”  Applicant argues AMORY does not disclose a planar surface but rather a curved surface, in which Examiner agrees.  Examiner’s rejection does not disclose the first surface of AMORY being a planar surface but rather a mostly planar surface.  Additionally, the primary reference of KRETCHMER clearly discloses the limitation of a first and second planar surface. AMORY simply teaches a pillow having a second recess which extends from the first surface of the pillow to a second surface of the pillow, which is a limitation that is clearly supported by AMORY. 
Applicant argues that combining the teachings of AMORY with the prior art of KRETCHMER is improper because AMORY is a seating cushion, and that AMORY is a curved pillow while KRETCHMER is a planar pillow.  As previously discussed, there is no disclosure that limits the use of the pillow of AMORY to just sitting and there is no support that the second recess of AMORY could not be taught to KRETCHMER or would destroy the prior art of KRETCHMER.  The pillows are clearly analogous being that they are both cushions for supporting the body of a user and the teaching does not destroy the base reference.  The pillow would still effectively prevent wrinkles because the teaching is not the pillow having a curved surface but rather the teaching is the second recess and passage. Applicant further 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that the prior art of Lang does not disclose a passage that communicates between apertures in the first surface and second surface.  This limitation is clearly taught by the prior art of AMORY.  Lang simply teaches that it is known in the art that first and second shoulder portions of a pillow can be of different widths for the purpose of having “different degrees of support for the head and neck.”
Applicant argues that the rejection of claims 3 and 8 is improper because the rejection is based on KRETCHMER in view of Wilson.  It is clearly disclosed in the rejections that the teaching of claims 1 and 7 in which claims 3 and 8 are dependent is rejected under KRETCHMER in view of AMORY.  The teaching of AMORY has already been included in the rejection and would not be considered somehow excluded.  Such a conclusion is improper. 

Lastly, in response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant also argues that the prior art of Ross does not meet the claimed limitation because Ross does not disclose the claimed shoulder portion.  The claimed shoulder portion is disclosed by KRETCHMER.  Ross simply discloses the teaching of including a pocket on the side of a pillow for receiving an insert. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673